ORDER
PER CURIAM.
Marlon Jackson (“Movant”) appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his Rule 24.035 motion for post-conviction relief because: (1) the State failed to present sufficient facts at his guilty plea hearing to establish he committed two counts of second-degree assault of a law enforcement officer; and (2) his plea counsel was ineffective for falsely assuring him that if he entered a plea of guilty pursuant to a plea agreement, the two assaulting a law enforcement officer counts would be dismissed.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).